Citation Nr: 9924828	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans Services Division


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1975.


The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  The RO&IC granted entitlement to 
service connection for right hearing loss with assignment of 
a noncompensable evaluation.

The veteran provided oral testimony before a hearing officer 
at the RO&IC in January 1997.  A transcript of the testimony 
has been associated with the claims file.

The RO&IC granted entitlement to service connection for 
tinnitus with assignment of a 10 percent evaluation effective 
January 23, 1997, when it issued a rating decision in July 
1997.

In August 1997 the RO&IC granted entitlement to an effective 
date for service connection for tinnitus retroactive to June 
29, 1994, with assignment of a noncompensable evaluation.

The RO&IC granted entitlement to service connection for a 
hearing loss of the left ear when it issued a rating decision 
in June 1998.

In May 1999 the veteran submitted correspondence to the RO&IC 
wherein he requested an earlier effective date for a grant of 
service connection with a compensable evaluation for 
tinnitus.  In correspondence dated in June 1999, the RO&IC 
informed the veteran that it was too late to appeal the 
August 1997 rating decision which had become final.

The veteran presented oral testimony before the undersigned 
travel Member of the Board of Veterans' Appeals (Board) 
sitting at the RO&IC in May 1999.  A transcript of the 
testimony is on file.  He provided testimony with respect to 
an earlier effective date for a grant of service connection 
for tinnitus with assignment of a compensable evaluation.  
Since this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO&IC for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO&IC has only considered the veteran's claim for an 
increased (compensable) evaluation for his bilateral 
defective hearing under the rating criteria for hearing loss 
in effect prior to the amended regulations, effective June 
10, 1999.  Because the RO&IC has not considered the veteran's 
claim under this "change in the law," due process requires 
that the case be remanded to the RO&IC.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased (compensable) 
evaluation for bilateral hearing loss initially be evaluated 
by the RO&IC under the pertinent regulations effective both 
before and after the June 10, 1999, amendment.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).

Also, the veteran has argued that his bilateral hearing loss 
has adversely affected his ability to perform his job and put 
him at great risk for personal harm in view of his duties 
dealing with parolees.  He has argued that his hearing loss 
is more disabling than is reflected by the noncompensable 
evaluation currently in effect.  The veteran has effectively 
raised the issue of entitlement to an increased (compensable) 
evaluation for his hearing loss on an extraschedular basis 
under the criteria of 38 C.F.R. § 3.321(b)(1) (1998).  The 
RO&IC has not considered the veteran's claim on this basis.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

Additionally, the Board notes that the veteran was reported 
to have undergone a VA audio-ear disease examination in 
August 1997.  The examiner commented that on audiology 
examination there was bilateral sensorineural hearing loss 
which was sloping from normal to severe, starting to slope 
with frequencies greater than 1000 Hertz.  Audiology studies 
have not been associated with the August 1997 VA examination 
referred to by the VA examiner.  Such examination report, if 
existent and assuming the VA examiner was not referring to 
earlier conducted studies on file, should be obtained and 
associated with the claims file.

In any event, the Board is of the opinion that an up-to-date 
VA audiology examination is warranted in view of the most 
recent examination having taken place in May 1997.  An up-to-
date examination to ascertain the current nature and extent 
of severity of the appellant's bilateral hearing loss would 
materially assist in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), the 
Board will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO&IC 
for further development as follows:

1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his bilateral 
hearing loss since 1995.  After obtaining 
any necessary authorization or medical 
releases, the RO&IC should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO&IC should obtain a copy of the 
audiology examination referred to by the 
examiner in August 1997.  Regardless of 
the veteran's response, the RO&IC should 
secure all outstanding VA treatment 
records including references to fitting 
the veteran with hearing aids.

2.  The RO&IC should arrange for VA 
audiology and ear, nose, and throat 
examinations of the veteran to ascertain 
the current nature and extent of severity 
of his bilateral hearing loss.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examiners must 
annotate that he/she has reviewed the 
claims file and this remand.  The 
examiners must be requested to express an 
opinion as to the impact of the veteran's 
bilateral hearing loss on any risks 
involved, and in his ability to perform 
his employment.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.


3.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
bilateral hearing loss.  The RO&IC should 
evaluate the current audiology studies in 
light of the previous as well as amended 
criteria for rating hearing loss, and 
apply those criteria which are more 
favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO&IC should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


